

Exhibit 10.5(f)
BRIGGS & STRATTON CORPORATION
2014 OMNIBUS INCENTIVE PLAN
STOCK OPTION AGREEMENT
Optionee:         «Name»
No. of Shares:         «Number»
Date of Grant:        __________
Vesting Date:        __________
Expiration Date:    __________
Option Price:         $_________
Type of Option:    __________
(NSO or ISO)
BRIGGS & STRATTON CORPORATION (the “Company”), a Wisconsin corporation, hereby
grants to the above-named employee (the “Optionee”) under the Briggs & Stratton
Corporation 2014 Omnibus Incentive Plan (the “Plan”) a stock option to purchase
from the Company during the period commencing (except as otherwise provided
herein) on the Date of Grant and ending (except as otherwise provided herein) on
the Expiration Date set forth above (the “option term”) up to but not exceeding
in the aggregate the number of shares set forth above of the common stock, $0.01
par value, of the Company (“Common Stock”) at the price per share set forth
above (the “Option Price”), all in accordance with and subject to the following
terms and conditions:
1.No shares subject to this option may be purchased before the Vesting Date
identified above. On such date and from time to time thereafter, the shares
subject to this option may be purchased during the option term. However, upon a
Change in Control the shares subject to this option shall become vested and
exercisable in accordance with Article 17(a) of the Plan.
2.The following provisions shall apply with respect to the exercise of the
option following termination of employment:
2.1.    If the Optionee’s employment is terminated for any reason prior to the
Vesting Date, then, unless otherwise stated below, this option shall not be
exercisable.
2.2.    If the effective date of retirement of the Optionee is before the
Vesting Date, the Optionee may make application (at least one month prior to
retirement) to the Compensation Committee (the “Committee”) of the Board of
Directors of the Company for this option to become exercisable on such effective
date. Such application may be denied or granted in whole or in part.


1



--------------------------------------------------------------------------------




2.3.    In the event that the Optionee’s employment shall be terminated by
reason of death before the option is exercisable, the option may thereafter be
exercised for a period of one year from the date of death.
2.4.    In the event that the Optionee’s employment shall be terminated by
reason of disability or retirement, the option shall remain in effect in
accordance with its terms, except that (i) the Committee may accelerate the date
on which the option may first be exercised, (ii) if the Optionee dies within
three years of such termination of employment, the unexercised portion of any
remaining option shall be exercisable immediately for a period of one year from
the date of death of the Optionee, and (iii) in no event may any option be
exercised more than three years after the date of termination of employment or
the expiration of the original option term, whichever period is shorter.
2.5.    In the event that an Optionee’s employment is terminated for any other
reason, no shares may be purchased after the date of termination of employment;
except that the option, to the extent then exercisable, may be exercised for the
balance of the option term.
Nothing in Sections 2.3, 2.4 or 2.5 above shall permit the purchase of any
shares after the Expiration Date set forth above.
The Optionee’s employment shall be deemed to be terminated when he or she is no
longer employed by (i) the Company, a subsidiary or an affiliate thereof, or
(ii) a corporation, or a parent or subsidiary thereof, substituting a new option
for the option granted by this Agreement (or assuming the option granted by this
Agreement) by reason of a merger, consolidation, acquisition of property or
stock, separation, reorganization or liquidation. Leaves of absence shall not
constitute termination of employment.
Notwithstanding anything in the foregoing to the contrary, to the extent
permitted under Section 422 of the Code, if the Optionee’s employment is
terminated by reason of death, disability or retirement and the portion of this
option that is otherwise exercisable during the post-termination period as
provided above is greater than the portion that is exercisable as an incentive
stock option during such post-termination period under Section 422, such
post-termination period shall automatically be extended (but not beyond the
original option term) to the extent necessary to permit the Optionee to exercise
this option either as an incentive stock option or, if exercised after the
expiration periods that apply for purposes of Section 422, as a non-qualified
stock option.
As used in this Section of this Agreement, “disability” shall have the meaning
stated in Article 2.15 of the Plan, and “retirement” shall mean any termination
of employment by the Employee or the Company for reason other than death after
the Optionee has achieved 30 years of service, age 62 with at least 10 years of
service or age 65.
3.It shall be a condition to the effectiveness of this Agreement that the
Optionee shall have signed an employment or other agreement containing customary
provisions relating to noncompetition during employment, nonsolicitation of
employees and customers


2



--------------------------------------------------------------------------------




following employment, confidentiality and assignment of inventions to the
Company, in the form proposed by the Company.
4.If the Committee determines that the Optionee has breached any of the
obligations referenced in Section 3 of this Agreement, the Optionee shall
forfeit any outstanding option that has not yet been exercised. If the Committee
determines that there has been a material restatement of the Company’s annual
report to the SEC due to negligence or misconduct by one or more persons, the
Company may recover all or any portion of the gain the Optionee realized by
exercising an option within twelve (12) months after the restated Plan Year.
5.Exercise of this option shall occur on the date (the “Date of Exercise”) the
Company receives at its principal executive offices (i) a written notice (the
“Notice of Exercise”) specifying the number of shares to be purchased, and (ii)
payment by certified check, cashier’s check or confirmation of a wire transfer
for the Option Price for such shares. In lieu of such payment by certified
check, cashier’s check or wire transfer, the Optionee may pay the Option Price
by a cashless (broker-assisted) exercise or may tender to the Company (i)
outstanding shares of Common Stock, having a Fair Market Value, determined on
the Date of Exercise, equal to the Option Price for the number of shares being
purchased, or (ii) a combination of shares of outstanding Common Stock, as
described above, so valued and payment as aforesaid which equals said Option
Price, together, in each case, with payment of any applicable stock transfer
tax. If the Fair Market Value, as so determined, of the shares tendered to the
Company shall exceed the Option Price applicable to the number of shares being
purchased, an appropriate cash adjustment will be made by the Company for any
fractional share remaining. The Company will not deliver shares of Common Stock
being purchased upon any exercise of this option unless it has received an
acceptable form of payment for all applicable withholding taxes or arrangements
satisfactory to the Company for the payment thereof have been made. Withholding
taxes may be paid with outstanding shares of Common Stock (including Common
Stock delivered upon exercise of this option), such Common Stock being valued at
Fair Market Value on Date of Exercise. The Optionee shall have no rights as a
stockholder with respect to any shares covered by this option until the date of
the issuance of a stock certificate for such shares.
6.This option is not transferable by the Optionee otherwise than by will or the
laws of descent and distribution and is exercisable during the Optionee’s
lifetime only by the Optionee or by the guardian or legal representative of the
Optionee.
7.The terms and provisions of this Agreement (including, without limiting the
generality of the foregoing, terms and provisions relating to the option price
and the number and class of shares subject to this option) shall be subject to
appropriate adjustment in the event of any recapitalization, merger,
consolidation, disposition of property or stock, separation, reorganization,
stock dividend, issuance of rights, combination or split-up or exchange of
shares, or the like.
8.Whenever the word “Optionee” is used herein under circumstances such that the
provision should logically be construed to apply to the executors, the
administrators, or


3



--------------------------------------------------------------------------------




the person or persons to whom this option may be transferred by will or by the
laws of descent and distribution, it shall be deemed to include such person or
persons.
9.The terms and provisions of the Plan (a copy of which will be furnished to the
Optionee upon written request to the Briggs & Stratton Corporation, 12301 West
Wirth Street, Wauwatosa, Wisconsin 53222) are incorporated herein by reference.
To the extent any provision of this Agreement is inconsistent or in conflict
with any term or provision of the Plan, the Plan shall govern. Capitalized terms
not otherwise defined herein have the meaning set forth in the Plan.
IN WITNESS WHEREOF, this Stock Option Agreement has been duly executed as of the
Date of Grant set forth above.


BRIGGS & STRATTON CORPORATION
By                        
Todd J. Teske
Chairman, President & CEO
«Name»


4

